DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 are canceled. New claims 9-24 are pending and under examination. 
The amendment filed on 11/30/2020 in response to the Non-Final office Action of 04/01/2011 is acknowledged and has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 has being considered by the examiner.


Action Summary
Claims 1-6 and 8 rejected under 35 U.S.C. 103 as being un-patentable over Baillie el al (US 2011/0003015 A1) in view of Hospira, Material Safety Data Sheet, 2011, Market et al, volume 26(2) February 199, pp. 229-231, Labthink, 2012, and Duplex® Package Insert, 2009 cited in the 892 form. Copy of Baillie el al, Hospira, Market et al and, Labthink has already been made of record, see Parent Application No. 14/837,749 are withdraw as claims 1-6 and 8 are canceled due to claim amendment. 
. 

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what impurities A, B, C, D, and E are. The instant specification does not make clear or define what impurities A, B, C, D and E are. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 20-24 are rejected under 35 U.S.C. 103 as being un-patentable over Baillie el al (US 2011/0003015 A1) in view of Hospira, Material Safety Data Sheet, 2011, Market et al, volume 26(2) February 199, pp. 229-231, Labthink, 2012, and Duplex® Package Insert, 2009 cited in the 892 form. Copy of Baillie el al, Hospira, Market et al and, Labthink has already been made of record, see Parent Application No. 14/837,749. 
Baillie el al teach a ready-to-administer parenteral dosage form comprising an adrenergic compound and at least one antioxidant selected from the group consisting of a bisulfite, a metabisulfite and a sulfite compound, wherein the molar ratio of the adrenergic compound to the at least one antioxidant, measured as sulfite-equivalents, is in the range 1.31-2.20, and wherein the pH of said liquid composition is in the range of about 2.0-5.0, see claim1; wherein the adrenergic compound is selected from the group consisting of epinephrine or norepinephrine and physiologically acceptable salt thereof, see claim 3; wherein the antioxidant is selected from the group consisting of sodium bisulfite and sodium metabisulfite, see claim 5. The pH of the Baille touches the claimed pH of claim 24.  Moreover, Baillie et al teach composition having a significantly improved shelf-life stability with a substantially reduced susceptibility of light induced, thermal and oxidative degradation, see para [00001]. Baillie et al further teach the composition can be contained in an ampoule or an auto-injector, 
Baillie et al do not teach butylated hydroxyl anisole (BHA) in the amount claimed. Moreover, Baillie et al do not teach bitartrate salt of norepinephrine in the amount claimed. Furthermore, Baillie et al do not teach the aqueous solution is ready-to-infuse and is filled in a container in a volume in a range from 50 ml to 500 ml, the container is a pre-filled syringe or an infusion bag, the container is made up of plastic or polymeric material.
Hospira teaches norepinephrine existed in the form of norepinephrine bitartrate for injection solution comprising sodium metabisulfite wherein the metabisulfite induces allergic reaction in people sensitive to sulfites, see page 1 first para.  
Market et al teach sulfites are added to crystalline amino acid products (preservative) to decrease oxidation of amino acids; they have been both acute and delayed sensitive reactions with sulfite containing foods; however, parenteral administration of local anesthetics, gentamicin, metoclopramide, and vitamin B preparation resulted in adverse reactions related to sulfite hypersensitivity, see page 4; third para. Moreover, Market et al teach MVI-pediatric contains preservatives butylated hydroxyanisole (BHA) and butylated hydroxytoluene (BHT) and polysorbate emulsifiers; oral ingestion of BHA and BHT has been associated with allergy symptoms in sensitive individuals (8,9), but allergy to parenterally delivered BHA or BHT has not been reported, see page 4, last para. 
Labthink teaches compared with traditional glass packaging, infusion bag is more environmental-friendly, cost-saving, safe, healthy and convenient; in USA and many European 
Duplex® teaches Duplex  container is a flexible dual chamber container with a peelable aluminum pouch (strip), see page 1, second para and page 2, second para. Moreover, Duplex® teaches the Duplex dual chamber container is made from a specially formulated material; the product(diluent and drug) contact layer is a mixture of thermoplastic rubber and a polypropylene ethylene copolymer that contains no plasticizers, see page 2, fourth para. 
It would have been prima facie to one of ordinary skill in the art at the time the invention was made to modify the composition taught by Baillie et al to substitute the metabisulfite taught by Baillie et al with the BHA taught by Market et al and to include the bitartrate as the salt to give Applicant’s claimed invention. One would have been motivated by the fact bisulfites which are known preservatives are reported to cause adverse allergic reactions as taught by Hospira and Market et al and allergy to parenterally delivered BHA (preservative) has not been reported as taught by Market et al. One would reasonably expect the parenteral formulation or preparation taught by Baillie et al to be effective without causing any allergic-type reactions with the substitution. 
It would have further been obvious to modify the preparation or formulation taught by Baillie et al by substituting the ampoule taught by Baillie et al with the infusion bag taught by Duplex® to give Applicant's claimed invention. One would have been motivate to do so because Labthink teaches compared with traditional glass packaging, infusion bag is more 
The obvious pharmaceutical composition of the cited references in combination would be considered a ready-to-infuse composition. 
With regards to the “stable at room temperature” and “transmittance values” claimed; “the less than 0.5% of impurities A, B, C, D, and E claimed; the osmolarity claimed. These limitations are the properties of the composition. Since the composition taught by Baillie el al in view of Hospira, Market et al, Labthink, 2012, and Duplex® comprising the same obvious components as the instant claims, the same properties must necessarily be present.  Additionally, the composition will have all of the same properties as the instantly claimed composition, “A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Applicant’s argument and Response to Applicant’s argument 
Applicant argues None of the cited references discloses or suggests that substituting BHA for Sulfite antioxidant would result in improved stability at room temperature as claimed, as evidenced by the unexpected results of stability, submitted in a declaration under 37 C.F.R § 1.132 on May 07, 2019 by Dr. Subhas Balaram Bhowmick (the "Bhowmick declaration"). 
The Bhowmick declaration presents data comparing a ready-to-administer formulation of a commercial product (i.e. Cardinal's Product), which is closer to the claimed invention than any formulation of the references cited in this Office Action. The data presented in the declaration rine and sodium metabisulfite for infusion in prefilled syringe made of cyclo-olefin polymer is not stable at room temperature and the total impurities increase significantly in just 6 months (to 1.967%). In contrast, unexpectedly, a representative example of the claimed invention containing 0.1 mg/ml of norepinephrine and BHA for infusion in a prefilled syringe made of cyclo- olefin polymer has very low amount of total impurities for at least 12 months (to 0.326%) at room temperature. Thus, the prior-art formulation requires additional refrigerated storage under 2-80C, as confirmed on the label of the Cardinal product, whereas the claimed aqueous solution unexpectedly has far less total impurities even after storage at room temperature for 12 months. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that the Declaration dated May 07, 2019 by Dr. Subhas Balaram Bhowmick comparing the cardinal’s composition with the ready to administer aqueous solution of the present claim provides evidence that Cardinal's product containing 0.1 mg/ml norepinephrine and sodium metabisulfite for infusion in prefilled syringe made of cyclo-olefin polymer is not stable at room temperature and the total impurities increase significantly in just 6 months (to 1.967%) whereas the claimed ready to administer aqueous solution was stable for 12 months at room temperature. However, the Examiner contends that the claims as amended are not commensurate in scope with the asserted unexpected results depicted in the Declaration filed on May 7, 2019. The results of in the Declaration use sodium metabisulfate in the amount of 12.5 mg/50 or 0.25 mg/ml which is outside the claimed range. The antioxidant in this case butylated hydroxyl anisole recited in the claim contain 0.001 mg/ml to about 0.01 mg/ml. Additionally, the Data in the Declaration displays norepinephrine in the amount of 5 mg/50ml 
Moreover, the amendment of claim 9 that includes butylated hydroxyl anisole in an amount ranging from about 0.001 to about 0.01 mg/ml wherein said aqueous solution is stable at room temperature for at least 12 months renders claim 9 allowable in light of the Declaration of dated May 07, 2019 by Dr. Subhas Balaram Bhowmick. Note: the other independent claims can also be allowable if they are amended in the same matter as recited in claim 9, i.e. butylated hydroxyl anisole in an amount ranging from about 0.001 to about 0.01 mg/ml wherein said aqueous solution is stable at room temperature for at least 12 months. 


Allowable Subject Matter
Claims 9-19 are allowable. 

Conclusion
Claims 20-24 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628